DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This office action is in response to communication filed 12/30/2020.
Claims 1 and 16-17 are pending and have been examined.

Reasons for Allowance
Claims 1 and 16-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance is because although it is known in the substrate processing art to provide porous members in the form of diffusers and/or spray bars, as shown by Mizuno (JP H06-61209 A) or US 2013/0196572 A1, the prior art of record does not teach, suggest or motivate a pump coupled to the liquid delivery pipe and configured to supply the processing liquid onto the porous member through the liquid delivery pipe, wherein the pump supplies the processing liquid onto the porous member until the surface of the processing liquid is located between the upper surface and the lower surface of the porous, in the context of claim 1.  The benefit of Applicant’s inventive feature is the porous member has the function to agitate the processing liquid in the processing chamber for uniform processing (Applicant’s Specification dated 9/30/2019 at p. 6 lines 7-9).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711